Exhibit 10.1
     As amended effective
December 10, 2009
SYNOVIS LIFE TECHNOLOGIES, INC.
EMPLOYEE STOCK PURCHASE PLAN
     Section 1. Purpose. The purpose of this Employee Stock Purchase Plan (the
“Plan”) is to advance the interests of Synovis Life Technologies, Inc. (“the
Company”) and its shareholders by providing Employees of the Company and its
Designated Subsidiaries (as defined in Section 2(e) below) with an opportunity
to acquire an ownership interest in the Company through the purchase of Common
Stock of the Company on favorable terms through payroll deductions. It is the
intention of the Company that the Plan qualify as an “employee stock purchase
plan” under Section 423 of the Internal Revenue Code of 1986, as amended (the
“Code”). Accordingly, provisions of the Plan shall be construed so as to extend
and limit participation in a manner consistent with the requirements of
Section 423 of the Code.
     Section 2. Definitions.

  (a)   “Board” means the Board of Directors of the Company.     (b)   “Common
Stock” means the common stock, par value $.01 per share, of the Company, or the
number and kind of shares of stock or other securities into which such common
stock may be changed in accordance with Section 13 of the Plan.     (c)  
“Committee” means the entity administering the Plan, as provided in Section 3
below.     (d)   “Compensation” means regular straight-time earnings and
commissions that are included in regular compensation, excluding all other
amounts such as amounts attributable to overtime, shift premium, incentive
compensation and bonuses (except to the extent that the inclusion of any such
item is specifically directed by the Committee), determined in a manner
consistent with the requirements of Section 423 of the Code, as provided in
Section 1 above.     (e)   “Designated Subsidiary” means a Subsidiary that has
been designated by the Board from time to time, in its sole discretion, as
eligible to participate in the Plan.     (f)   “Employee” means any person,
including an officer, who is employed by the Company or one of its Designated
Subsidiaries, exclusive of any such person whose customary employment with the
Company or a Designated Subsidiary is for 20 hours or less per week.     (g)  
“Exchange Act” means the Securities Exchange Act of 1934, as amended.     (h)  
“Fair Market Value” means, with respect to the Common Stock, as of any date:

  (i)   the closing sale price of the Common Stock as reported on the Nasdaq
Global Market System or on any national exchange (or, if no shares were

 



--------------------------------------------------------------------------------



 



      traded on such date, as of the next preceding date on which there was such
a trade); or     (ii)   if the Common Stock is not so listed, admitted to
unlisted trading privileges, or reported on any national exchange or on the
Nasdaq Global Market System, the closing sale price as of such date at the end
of the regular trading session, as reported by the Nasdaq SmallCap Market, OTC
Bulletin Board, the Bulletin Board Exchange (BBX) or the Pink Sheets, LLC, or
other comparable service (or, if no shares were traded or quoted on such date,
as of the next preceding date on which there was such a trade or quote); or    
(iii)   if the Common Stock is not so listed or reported, such price as the
Committee determines in good faith by the reasonable application of a reasonable
valuation method, taking into account all available information material to the
value of the Common Stock, but in a manner acceptable under Section 423 of the
Code.

  (i)   “Insider” means any Participant who is subject to Section 16 of the
Exchange Act.     (j)   “Offering” means any of the offerings to Participants of
options to purchase Common Stock under the Plan, each continuing for three
months, as described in Section 5 below.     (k)   “Offering Date” means the
first day of the period of an Offering under the Plan, as described in Section 5
below.     (l)   “Option Price” is defined in Section 8 below.     (m)  
“Participant” means an eligible Employee who elects to participate in the Plan
pursuant to Section 6 below.     (n)   “Securities Act” means the Securities Act
of 1933, as amended.     (o)   “Subsidiary” means any subsidiary corporation of
the Company within the meaning of Section 424(f) of the Code.     (p)  
“Termination Date” means the last day of the period of an Offering under the
Plan, as described in Section 5 below.

     Section 3. Administration. So long as the Company has a class of its equity
securities registered under Section 12 of the Exchange Act, the Plan will be
administered by a committee (the “Committee”) consisting solely of not less than
two members of the Board who are “non-employee directors” within the meaning of
Rule 16b-3 under the Exchange Act. Members of such a committee shall be
appointed from time to time by the Board, shall serve at the pleasure of the
Board, and may resign at any time upon written notice to the Board. A majority
of the members of such a committee shall constitute a quorum. Such a committee
shall act by majority approval of the members and shall keep minutes of its
meetings. Action of such a committee may be taken without a meeting if unanimous
written consent is given. Copies of minutes of such a committee’s meetings and
of its actions by written consent shall be kept with the corporate records of
the Company. As used in this Plan, the term

 



--------------------------------------------------------------------------------



 



“Committee” will refer to such committee. In accordance with and subject to the
provisions of the Plan, the Committee shall have authority to make, administer
and interpret such rules and regulations as it deems necessary to administer the
Plan, and any determination, decision or action in connection with construction,
interpretation, administration or application of the Plan shall be final,
conclusive and binding upon all Participants and any and all persons claiming
under or through any Participant. No member of the Committee shall be liable for
any action or determination made in good faith with respect to the Plan or any
option granted under the Plan.
     Section 4. Eligibility.

  (a)   With respect to an Offering, any Employee employed by the Company or a
Designated Subsidiary on the Offering Date shall be eligible to participate in
the Plan, subject to the limitations imposed by Section 423(b) of the Code.    
(b)   Any provisions of the Plan to the contrary notwithstanding, no Employee
shall be granted an option under the Plan if:

  (i)   immediately after the grant, such Employee (or any other person whose
stock ownership would be attributed to such Employee pursuant to Section 424(d)
of the Code) would own shares of Common Stock and/or hold outstanding options to
purchase shares of Common Stock possessing 5% or more of the total combined
voting power or value of all classes of shares of the Company or of any
Subsidiary; or     (ii)   the amount of payroll deductions that the Employee has
elected to have withheld under such option (pursuant to Section 7 below) would
permit the Employee to purchase shares of Common Stock under all “employee stock
purchase plans” (within the meaning of Section 423 of the Code) of the Company
and its Subsidiaries to accrue (i.e., become exercisable) at a rate that exceeds
$25,000 of the Fair Market Value of such shares of Common Stock (determined at
the time such option is granted) for each calendar year in which such option is
outstanding at any time.

     Section 5. Offerings. Options to purchase shares of Common Stock shall be
offered to Participants under the Plan through a continuous series of Offerings,
each continuing for three months, and each of which shall commence on
February 1, May 1, August 1 and November 1 of each year, as the case may be (the
“Offering Date”), and shall terminate on April 30, July 31, October 31 and
January 31 of such year, as the case may be (the “Termination Date”). The first
Offering under the Plan, following its amendment on December 10, 2009, shall
have an Offering Date of February 1, 2010 and a Termination Date of April 30,
2010. Offerings under the Plan shall continue until either (a) the Committee
decides, in its sole discretion, that no further Offerings shall be made because
the Common Stock remaining available under the Plan is insufficient to make an
Offering to all eligible Employees, or (b) the Plan is terminated in accordance
with Section 17 below.
     Section 6. Participation.

  (a)   An eligible Employee may become a Participant in the Plan by completing
a subscription agreement authorizing payroll deductions on the form provided by
the Company (the “Participation Form”) and filing the Participation Form with
the Company’s Human Resources Department not less than 15 days before the
Offering Date of the first Offering in which the Participant wishes to
participate.

 



--------------------------------------------------------------------------------



 



  (b)   Except as provided in Section 7(a) below, payroll deductions for a
Participant shall begin with the first payroll following the applicable Offering
Date, and shall continue until the termination date of the Plan, subject to
earlier termination by the Participant as provided in Section 11 below or
increases or decreases by the Participant in the amount of payroll deductions as
provided in Section 7(c) below.

    Section 7. Payroll Deductions.

  (a)   By completing and filing a Participation Form, a Participant shall elect
to have payroll deductions made from the Participant’s total Compensation (in
whole percentages from 1% to a maximum of 10% of the Participant’s total
Compensation) on each payday during the time he is a Participant in the Plan in
such amount as he shall designate on the Participation Form; provided, however,
that no Participant’s payroll deductions shall be less than $10.00 per pay
period.     (b)   All payroll deductions authorized by a Participant shall be
credited to an account established under the Plan for the Participant. The
monies represented by such account shall be held as part of the Company’s
general assets, usable for any corporate purpose, and the Company shall not be
obligated to segregate such monies. A Participant may not make any separate cash
payment or contribution to such account.     (c)   No increases or decreases of
the amount of payroll deductions for a Participant may be made during an
Offering. A Participant may increase or decrease the amount of the Participant’s
payroll deductions under the Plan for subsequent Offerings by completing an
amended Participation Form and filing it with the Company’s Human Resources
Department not less than 15 days prior to the Offering date as of which such
increase or decrease is to be effective.     (d)   A Participant may discontinue
the Participant’s participation in the Plan at any time as provided in
Section 11 below.

     Section 8. Grant of Option. On each Offering Date, each eligible Employee
who is then a Participant shall be granted (by operation of the Plan) an option
to purchase (at the Option Price) as many full shares of Common Stock as he will
be able to purchase with (a) the payroll deductions credited to the
Participant’s account during the Participant’s participation in the Offering
beginning on such Offering Date and (b) the balance (if any) carried forward
from the Employee’s payroll deduction account from the preceding Offering.
Notwithstanding the foregoing, in no event may the number of shares purchased by
any Employee during an Offering exceed 500 shares of Common Stock. The option
price per share of such shares (the “Option Price”) shall be equal to 95% of the
Fair Market Value of one share of Common Stock on the Termination Date.
     Section 9. Exercise of Option.

  (a)   Unless a Participant gives written notice to the Company as provided in
Section 9(d) below or withdraws from the Plan pursuant to Section 11 below, the
Participant’s option for the purchase of shares of Common Stock granted for an
Offering will be exercised automatically at the Termination Date of such
Offering for the purchase of the number of full shares of Common Stock that the

 



--------------------------------------------------------------------------------



 



      accumulated payroll deductions in the Participant’s account on such
Termination Date will purchase at the applicable Option Price.     (b)   A
Participant may only purchase one or more full shares in connection with the
automatic exercise of an option granted for any Offering. That portion of any
balance remaining in a Participant’s payroll deduction account at the close of
business on the Termination Date of any Offering that is less than the purchase
price of one full share will be carried forward into the Participant’s payroll
deduction account for the following Offering. In no event will the balance
carried forward be equal to or greater than the purchase price of one share on
the Termination Date of an Offering. Notwithstanding the foregoing, the
Committee may determine, in its sole discretion, that in lieu of carrying such
cash balances forward, such balances will be deemed to have purchased such
number of fractional shares of Common Stock as would then be purchasable at the
applicable Option Price, with such fractional shares calculated to the fourth
(4th) decimal place.     (c)   No Participant (or any person claiming through
such Participant) shall have any interest in any Common Stock subject to an
option under the Plan until such option has been exercised, at which point such
interest shall be limited to the interest of a purchaser of the Common Stock
purchased upon such exercise pending the delivery or credit of such Common Stock
in accordance with Section 10 below. During the Participant’s lifetime, a
Participant’s option to purchase shares of Common Stock under the Plan is
exercisable only by the Participant.     (d)   By written notice to the Company
prior to the Termination Date of any Offering, a Participant may elect,
effective on such Termination Date, to:

  (i)   withdraw all of the accumulated payroll deductions in the Participant’s
account as of the Termination Date (which withdrawal may, but need not, also
constitute a notice of termination and withdrawal pursuant to Section 11(a)); or
    (ii)   exercise the Participant’s option for a specified number of full
shares not less than five that is less than the number of full shares of Common
Stock that the accumulated payroll deductions in the Participant’s account will
purchase on the Termination Date of the Offering at the applicable Option Price,
and withdraw the balance in the Participant’s payroll deduction account.

     Section 10. Delivery.

  (a)   Except as provided in paragraph (b) below, as promptly as practicable
after the Termination Date of each Offering, the Company will deliver to each
Participant, as appropriate, either:

  (i)   (A) certificate representing the shares of Common Stock purchased upon
exercise of the Participant’s option granted for such Offering, registered in
the name of the Participant or, if the Participant so directs on the
Participant’s Participation Form, in the names of the Participant and the
Participant’s spouse, and (B) in the event the Participant makes an

 



--------------------------------------------------------------------------------



 



      election pursuant to Section 9(d)(ii), a check in the amount of the
balance of any payroll deductions credited to the Participant’s account that
were not used for the purchase of Common Stock; or     (ii)   if the Participant
makes an election pursuant to Section 9(d)(i) for the Offering, a cash payment
equal to the total of the payroll deductions credited to the Participant’s
account.

  (b)   Notwithstanding paragraph (a) above, in lieu of delivering certificates
to each of the Participants with respect to shares of Common Stock purchased in
connection with an Offering, the Company may deliver a certificate to a third
party representing an aggregate of all of the shares of Common Stock purchased
in connection with the Offering (including an aggregate of all of the fractional
shares deemed to have been purchased pursuant to Section 9(b), if applicable)
rounded down to the nearest full share, plus cash in an amount equal to the
Option Price multiplied by any remaining fractional share deemed to have been
purchased pursuant to Section 9(b), if applicable, which shares will be held for
the benefit of the Participants in accordance with their respective interests,
and will deliver a statement of account to each Participant indicating the
number of shares of Common Stock purchased by that Participant in connection
with that Offering. In the event shares are held for the benefit of
Participants, all full shares purchased and fractional shares deemed to have
been purchased by a Participant in an Offering and in any subsequent Offerings
will accumulate for the benefit of the Participant until the Participant’s
withdrawal or termination pursuant to Section 11.

     Section 11. Withdrawal; Termination of Employment.

  (a)   A Participant may terminate the Participant’s participation in the Plan
and withdraw all, but not less than all, the payroll deductions credited to the
Participant’s account under the Plan at any time prior to the Termination Date
of an Offering, for such Offering, by giving written notice to the Company. Such
notice shall state that the Participant wishes to terminate the Participant’s
involvement in the Plan, specify a termination date and request the withdrawal
of all of the Participant’s payroll deductions held under the Plan. All of the
Participant’s payroll deductions credited to the Participant’s account will be
paid to the Participant as soon as practicable after the termination date
specified in the notice of termination and withdrawal (or, if no such date is
specified, as soon as practical after receipt of the Participant’s notice of
termination and withdrawal), and the Participant’s option for such Offering will
be automatically canceled, and no further payroll deductions for the purchase of
shares of Common Stock will be made for such Offering or for any subsequent
Offering, except in accordance with a new Participation Form filed pursuant to
Section 6 above. In the event that shares are held for the benefit of
Participants pursuant to Section 10(b), then on the withdrawal and termination
of a Participant’s participation in the Plan, the Participant will be entitled
to receive, at the Participant’s option, (i) cash equal to the Fair Market Value
of all full shares of Common Stock and any fractional share deemed purchased
pursuant to Section 9(b) then held for the benefit of the Participant; or (ii) a
certificate representing the number of full shares of Common Stock held for the
benefit of the Participant plus cash in an amount equal to the Fair Market Value
of any remaining fractional shares deemed to have been

 



--------------------------------------------------------------------------------



 



      purchased. In any event, Fair Market Value will be determined as of the
termination date specified in the notice of termination and withdrawal (or, if
no such date is specified, as of the date the notice of termination and
withdrawal is received), and such certificate will be delivered and such amounts
paid as soon thereafter as practicable.     (b)   Upon termination of a
Participant’s employment for any reason, including retirement or death, the
payroll deductions accumulated in the Participant’s account will be returned to
the Participant as soon as practicable after such termination or, in the case of
the Participant’s death, to the person or persons entitled thereto under
Section 14 below, and the Participant’s option will be automatically canceled.
In the event that shares are held for the benefit of Participants pursuant to
Section 10(b), then upon the termination of a Participant’s employment for any
reason, including retirement or death, the Participant, or, in the case of
death, the Participant’s Designated Beneficiary (if allowed by the Committee) or
the executor or administrator of the Participant’s estate will be entitled to
receive, at their option, (i) cash equal to the Fair Market Value of all full
shares of Common Stock and any fractional share deemed purchased pursuant to
Section 9(b) then held for the benefit of the Participant; or (ii) a certificate
representing the number of full shares of Common Stock held for the benefit of
the Participant plus cash in an amount equal to the Fair Market Value of any
remaining fractional share deemed to have been purchased. In any event, Fair
Market Value will be determined as of such termination and such certificate will
be delivered and such amounts paid as soon thereafter as practicable. For
purposes of the Plan, the termination date of employment shall be the
Participant’s last date of actual employment and shall not include any period
during which such Participant receives any severance payments. A transfer of
employment between the Company and a Designated Subsidiary or between one
Designated Subsidiary and another Designated Subsidiary, or absence or leave
approved by the Company, shall not be deemed a termination of employment under
this Section 11(b).     (c)   A Participant’s termination and withdrawal
pursuant to Section 11(a) above will not have any effect upon the Participant’s
eligibility to participate in a subsequent Offering by completing and filing a
new Participation Form pursuant to Section 6 above or in any similar plan that
may hereafter be adopted by the Company; provided, however, that, unless
otherwise permitted by the Committee in its sole discretion, a Participant who
is an Insider may not participate in the Plan for at least six months after the
effective date of the Participant’s termination and withdrawal.

     Section 12. Interest. No interest shall accrue on a Participant’s payroll
deductions under the Plan.
     Section 13. Stock Subject to the Plan.

  (a)   The maximum number of shares of Common Stock that shall be reserved for
sale under the Plan shall be 400,000 shares, subject to adjustment upon changes
in capitalization of the Company as provided in Section 13(b) below. The shares
to be sold to Participants under the Plan may be, at the election of the
Company, either treasury shares or shares authorized but unissued. If the total
number of

 



--------------------------------------------------------------------------------



 



      shares of Common Stock that would otherwise be subject to options granted
pursuant to Section 8 above on any Termination Date exceeds the number of shares
then available under the Plan (after deduction of all shares for which options
have been exercised or are then outstanding), the Company shall make a pro rata
allocation of the shares of Common Stock remaining available for issuance in as
uniform and equitable a manner as is practicable. In such event, the Company
shall give written notice of such reduction of the number of shares subject to
the option to each Participant affected thereby and shall return any excess
funds accumulated in each Participant’s account as soon as practicable after the
Termination Date of such Offering.     (b)   If any option under the Plan is
exercised after any Common Stock dividend, split-up, recapitalization, merger,
consolidation, combination or exchange of Common Stock or the like, occurring
after the shareholders of the Company approve the Plan, the number of shares of
Common Stock to which such option shall be applicable and the Option Price for
such Common Stock shall be appropriately adjusted by the Company.     (c)   In
the event that Participants are deemed to have purchased fractional shares of
Common Stock pursuant to Section 9(b), the aggregate of such fractional share
interests at any given time will be applied to reduce the maximum number of
shares of Common Stock remaining available for issuance under the Plan;
provided, however, that any fractional shares that are paid out to a Participant
in cash pursuant to Section 11 will automatically again become available for
issuance under the Plan.

     Section 14. Designation of Beneficiary.

  (a)   In the discretion of the Committee, a Participant may file written
designation of a beneficiary who is to receive shares of Common Stock and/or
cash, if any, from the Participant’s account under the Plan in the event of such
Participant’s death at a time when cash or shares of Common Stock are held for
the Participant’s account.     (b)   Such designation of beneficiary may be
changed by the Participant at any time by written notice. In the event of the
death of a Participant in the absence of a valid designation of a beneficiary
who is living at the time of such Participant’s death, the Company shall deliver
such shares of Common Stock and/or cash to the executor or administrator of the
estate of the Participant; or, if no such executor or administrator has been
appointed (to the knowledge of the Company), the Company, in its discretion, may
deliver such shares of Common Stock and/or cash to the spouse or to any one or
more dependents or relatives of the Participant; or, if no spouse, dependent or
relative is known to the Company, then to such other person as the Company may
designate.

     Section 15. Transferability. Neither payroll deductions credited to a
Participant’s account nor any rights with regard to the exercise of an option or
to receive shares of Common Stock under the Plan may be assigned, transferred,
pledged or otherwise disposed of in any way (other than by will, the laws of
descent and distribution, or as provided in Section 14 above) by the
Participant. Any such attempt at assignment, transfer, pledge or other
disposition shall be without effect, except that the Company may treat such act
as an election to withdraw funds in accordance with Section 11(a) above.

 



--------------------------------------------------------------------------------



 



     Section 16. Share Transfer Restrictions.

  (a)   Shares of Common Stock shall not be issued under the Plan unless such
issuance is either registered under the Securities Act and applicable state
securities laws or is exempt from such registrations.     (b)   Shares of Common
Stock issued under the Plan may not be sold, assigned, transferred, pledged
encumbered, or otherwise disposed of (whether voluntarily or involuntarily)
except pursuant to registration under the Securities Act and applicable state
securities laws, or pursuant to exemptions from such registrations.     (c)  
Notwithstanding any other provision of the Plan or any documents entered into
pursuant to the Plan and except as permitted by the Committee in its sole
discretion, any shares of Common Stock issued to a Participant who is an Insider
may not be sold, assigned, transferred, pledged, encumbered or otherwise
disposed of for a six-month period after the Termination Date of the Offering
with respect to which they were issued.     (d)   Each certificate representing
shares of Common Stock issued under the Plan to an Insider shall be stamped with
a legend in substantially the following form, unless the Committee, in its sole
discretion, determines not to require such a legend:

THE SHARES REPRESENTED BY THIS CERTIFICATE MAY NOT BE SOLD, TRANSFERRED,
ENCUMBERED, HYPOTHECATED OR OTHERWISE DISPOSED OF ON OR BEFORE [INSERT
APPROPRIATE DATE] WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY.
     Section 17. Amendment or Termination. The Plan may be amended by the Board
from time to time to the extent that the Board deems necessary or appropriate in
light of, and consistent with, Section 423 of the Code; provided, however, that
no such amendment shall be effective, without approval of the shareholders of
the Company, if shareholder approval of the amendment is then required pursuant
to Rule 16b-3 under the Exchange Act or any successor rule or Section 423 of the
Code. The Board also may terminate the Plan or the granting of options pursuant
to the Plan at any time; provided, however, that the Board shall not have the
right to modify, cancel, or amend any outstanding option granted pursuant to the
Plan before such termination unless each Participant consents in writing to such
modification, amendment or cancellation.
     Section 18. Notices. All notices or other communications by a Participant
to the Company in connection with the Plan shall be deemed to have been duly
given when received by the Treasurer of the Company or by any other person
designated by the Company for the receipt of such notices or other
communications, in the form and at the location specified by the Company.
     Section 19. Effective Date of Plan. The Plan shall be effective as of
December 18, 1995, the date it was adopted by the Board. The Plan has been
adopted by the Board subject to shareholder approval, and prior to shareholder
approval shares of Common Stock may be issued under the Plan subject to such
approval.

 



--------------------------------------------------------------------------------



 



     Section 20. Miscellaneous. The headings to Sections in the Plan have been
included for convenience of reference only. The masculine pronoun shall include
the feminine and the singular the plural, whenever appropriate. Except as
otherwise expressly indicated, all references to Sections in the Plan shall be
to Sections of the Plan. The Plan shall be interpreted and construed in
accordance with the laws of the State of Minnesota.

 



--------------------------------------------------------------------------------



 



SYNOVIS LIFE TECHNOLOGIES, INC.
EMPLOYEE STOCK PURCHASE PLAN
PAYROLL DEDUCTION AUTHORIZATION FORM AND SUBSCRIPTION AGREEMENT
_____           Original Application
_____           Change in Payroll Deduction Amount

1.   ___________________ hereby elects to participate in the Synovis Life
Technologies, Inc. Employee Stock Purchase Plan (the “Plan”) and subscribes to
purchase shares of the Company’s Common Stock (the “Shares”) in accordance with
this Agreement and the Plan.   2..   I hereby authorize payroll deductions,
beginning _________, 20___, from each paycheck in the amount of
$____________(may not exceed 10% of total compensation on each payday) in
accordance with the Plan.   3.   I understand that said payroll deductions shall
be accumulated for the purchase of shares in accordance with the Plan, and that
shares will be purchased for me automatically at the end of each three-month
offering period under the Plan unless I withdraw my accumulated payroll
deductions, withdraw from the Plan, or both, by giving written notice to the
Company prior to the end of the offering period, as provided in the Plan.   4.  
Shares purchased for me under the Plan should be issued or held in an account in
the name(s) of:        
        (name(s))
     
        (address)
     
 
       
        (social security number)
  5.   I understand that if I dispose of any Shares received by me pursuant to
the Plan within two years after the first day of the offering period during
which I purchased such Shares, I may be treated for federal income tax purposes
as having received ordinary income at the time of such disposition in an amount
equal to the excess of the fair market value of the Shares at the time such
Shares were delivered to me over the option price paid for the Shares. I hereby
agree to notify the Company in writing within 30 days after the date of any such
disposition. However, if I dispose of such shares at any time after the
expiration of the two-year holding period, I understand that I will be treated
for federal income tax purposes as having received income only at the time of
such disposition, and that such income will be taxed as ordinary income only to
the extent of an amount equal to the lesser of (a) the excess of the fair market
value of the Shares at the time of such disposition over the amount paid for the
Shares under the option, or (b) the

 



--------------------------------------------------------------------------------



 



    excess of the fair market value of the Shares over the option price,
measured as if the option had been exercised on the first day of the offering
period during which I purchased such shares. The remainder of the gain, if any,
recognized on such disposition will be taxed at capital gains rates.   6.   I
have read the current prospectus for the Synovis Life Technologies, Inc.
Employee Stock Purchase Plan.

       
Date: _________________
 
 
 
 
  Signature of Employee  

 